Citation Nr: 1427288	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for cervical spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection to an acquired psychiatric disability as secondary to a service connected low back disability.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2011 rating decision of the Guaynabo, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the San Juan, Puerto Rico RO.

The issues of service connection for a cervical spine condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in April 2009, the Board denied service connection for a cervical spine disorder on the basis that there was no evidence that a chronic cervical spine disorder was currently shown.

2.  The evidence added to the record since the April 2009 Board decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a cervical spine disorder.

3.  Affording the Veteran the benefits of the doubt, his acquired psychiatric disability is at least as likely as not related to his service connected low back disability.
	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The April 2009 Board decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7266 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement for service connection for a cervical spine disorder has been submitted; and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is reopening the Veteran's claim for a cervical spine disorder, granting his claim for service connection for an acquired psychiatric disability as secondary to his service connected back disability, and remanding his claim for a cervical spine disorder and TDIU there is no need to discuss whether the Veteran has received sufficient notice with regard to these claims, given that any error would be harmless.

New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New and Material Evidence & Cervical Spine Disorder 

The Veteran was denied service connection in an April 2009 rating decision because there was no competent evidence that the Veteran had a current cervical spine disorder.  The Veteran has since submitted evidence in the form of a June 2011 VA treatment note wherein a VA clinician recorded the Veteran had an MRI of his cervical spine in March 2011 which showed "degenerative disc changes of the cervical spine."  
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.  

The diagnosis of degenerative disc changes of the cervical spine is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for his cervical spine disorder.  Specifically, due to the prior lack of evidence showing a current cervical spine disorder, this new evidence is material because it resolves an element that was previously not shown, a current disability.  See Shade, supra. 

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disorder.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  
Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Merits

The Veteran contends that his acquired psychiatric disability to include adjustment disorder and depression is caused by his service connected low back disability.

The record shows that the Veteran has been diagnosed as having adjustment disorder and major depression, single episode.  Wallin element (1) is met.

In a September 2005 rating decision, the RO granted the Veteran service connection for central disc protrusion L5-S1 and bulging disc at L4-L5, with lumbar myositis (low back disability).  Wallin element (2) is met.

In a June 2009 VA examination, a VA examiner provided an opinion that the Veteran's adjustment disorder was not due to his service connected low back disability because the adjustment disorder is due to problem at work.  He continues to state that the Veteran has missed work because of his low back disability.  In a June 2010 VA treatment note, a VA psychiatrist noted that the Veteran lower back pain has caused the Veteran's depression.  In an April 2010 private treatment, a private examiner also states that the Veteran's low back pain has resulted in his Major Depressive Disorder (MDD). 

The Board finds that the Veteran's acquired psychiatric disability is related to his low back disability.  While the June 2009 VA examiner provided a negative opinion, his rationale contradicts his conclusion and supports the Veteran's contentions that his low back disability has caused his acquired psychiatric disability.  Further support for this conclusion is found in both the June 2010 VA treatment note and private treatment note which both state that the Veteran's acquired psychiatric disability was caused by his low back pain.  In considering the foregoing the Board finds that Wallin element (3) is met, and service connection is warranted for the Veteran's acquired psychiatric disability on a secondary basis.  


ORDER

New and material evidence having been received, the appeal to reopen the previously denied claim for service connection claim for cervical spine disorder is granted.  To this extent and this extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability to include adjustment disorder and major depressive disorder, single episode, is granted on a secondary basis.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for a cervical spine disorder and his claim for TDIU.  Regarding the cervical spine disorder, the Veteran was not provided a VA examination for this disorder, and the Board finds that such an examination is warranted.  Regarding the Veteran's claim for TDIU, the Board notes the above grant of service connection for an acquired psychiatric disability could affect the TDIU claim, as the RO still needs to assign a rating to this disability.  Thus, the claims are inextricably intertwined, and a Board decision on the TDIU claim at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

A cervical spine examination is warranted.  The Court has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran currently has a diagnosis of degenerative disc changes of the cervical spine as noted above.  The Veteran's service treatment records (STRs) record indicates that he suffered from a fall onto his back in January 2004 while aboard a naval ship.  In the Veteran's proceeding VA treatment record, the Veteran's complains of pain in his back and in September 2005 rating decision, the RO granted the Veteran service connection for central disc protrusion L5-S1 and bulging disc at L4-L5, with lumbar myositis.  Considering, the continued noted complaints of back pain and the Veteran's already service connected low back disability, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's fall onto his back in January 2004 is related to his degenerative changes in his cervical spine.

Accordingly, the case is REMANDED for the following action:

1. Copies of all outstanding VA treatment records from the San Juan VA Medical Center, and any other VA facilities identified by the Veteran, should be obtained and added to the claims folder.  

The AOJ is alerted to the fact that the Veteran's claim may include VA treatment records, and other pertinent documents which may need to be translated as this claim arises from the Spanish speaking Commonwealth of Puerto Rico.  

2.  The claims file contains Social Security Administration (SSA) records which require translation from Spanish.  These records should be translated following the appropriate procedure.

3.  Thereafter, schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to determine the etiology of the degenerative changes of the cervical spine.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

The examiner should review the service treatment records (STRs), any post-service records contained in the claims file, and take a detailed history from the Veteran regarding the onset of his cervical spine disorder and any continuity of symptoms since that time.  

After considering the pertinent information in the record in its entirety, the examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's degenerative changes of the cervical spine, was incurred or aggravated by his active duty or is otherwise etiologically related to the Veteran's military service.  

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disability and his period of active military service.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

4.  Thereafter, the Veteran should also be scheduled for an examination to determine whether he is unable to secure and follow a substantially gainful occupation due to a service-connected disability or disabilities.  The examination must be performed by a medical professional or professionals qualified to determine disability due to physical conditions.  The claims file, to include a copy of this Remand, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination and the examiner must annotate the examination report as to whether the claims file was reviewed.

After considering the pertinent information in the record in its entirety, including the Veteran's occupational and educational history, the examiner is asked to provide an expert opinion to whether it is at least as likely as not (a 50 percent or greater probability) that a combination of the Veteran's service-connected disabilities, without consideration of his age or any nonservice-connected disability, renders him unable to secure and follow a substantially gainful occupation.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the VA examiner should be undertaken so that a definite opinion can be obtained. 

5.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of service connection for a cervical spine condition and the claim for TDIU.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


